DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “poly-ether type diols” and “poly-ester type diols”. According to MPEP § 2173.05(b)(III)(E), “[t]he addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.” As such, the instant limitations are found indefinite. The instant claim further recites “at least one polymer (b), wherein polymer (b) is a hydroxyl-terminated (per)fluoropolyether polymer with a (per)fluoropolyoxy alkylene chain [chain (Rpf)] having two chain ends”. (Clms. p. 2 (italics added).) Respectfully, it is unclear which chain ends are being referred to: the alkylene chain end or the polymer. For at least these reasons, claim 1 appears to be indefinite. In addition, the dependent claims 2–6 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Response to Remarks1
Based on the claim amendments, the previous claim objections and rejections under 35 U.S.C. § 112 have been withdrawn. Also, in view of the terminal disclaimer filed, the double patenting rejections have been withdrawn. Applicant’s remarks directed supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 Remarks filed November 5, 2021.